Case 1:19-mj-OOOO7-DAR Document 16 Filed 03/27/19 Page 1 of 1

§ AO 245A (Rev. |2/03) Judgment of Avquittal

UNITED STATES DISTRICT COURT

 

 

AND BANKRUPTCY couRTS FOR THE DISTRICT OF coLuMBlA
UNITED STATES OF AMERICA
JUDGMENT OF ACQUlTTAL
V.

|V|AN|JEH |V|EENOO SABA

CASE NUMBER: 19-007|\/|
F l L E D

MAR 27 2019

C|erk, U.S. District and
Bankruptcy Courts

The Defendant was found not guilty. IT IS ORDERED that the Defendant is acquitted, discharged,
and any bond exonerated.

 

 

__,/" Signature of Judge

Deborah A. Robinson Magistrate Judge
Title of Judge,?

…11/1111/\/ 11 2011

Date

 

